         Case 1:19-cv-09986-RA-JLC Document 27 Filed 08/12/20 Page 1 of 3


                                                                                           8/12/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                            Plaintiff,                         :   ORDER
                                                               :
         -v-                                                   :   19-CV-9986 (RA) (JLC)
                                                               :
AMERITANIA 54 ASSOCIATES, LLC,
                         th                                    :
                                                               :
                            Defendant.                         :
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                            Plaintiff,                         :   19-CV-9987 (RA) (JLC)
                                                               :
         -v-                                                   :
                                                               :
AMSTERDAM HOSPITALITY,                                         :
                                                               :
                            Defendant.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pro se Plaintiff Lahsen Aboul has moved for appointment of counsel in each

of the above-captioned cases by motions filed on August 12, 2020. Dkt. Nos. 23 & 26.

Plaintiff provided the following reasons in support of his requests: (1) he is

unemployed due to the coronavirus pandemic and therefore cannot afford an

attorney; and (2) it has been difficult for him to find an attorney who will handle his

discrimination cases. Dkt. No. 23 at 1; Dkt. No. 26 at 1.

        The Court does not have a budget to pay appointed counsel in civil cases and

has no power to enlist a lawyer to serve without pay. The Court must be mindful

that volunteer attorney time is a precious commodity, and “courts should not grant
       Case 1:19-cv-09986-RA-JLC Document 27 Filed 08/12/20 Page 2 of 3




such applications [for appointment of counsel] indiscriminately.” Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). For the Court to order the

appointment of counsel, a petitioner must make “a threshold showing of some

likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (citing Cooper

v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)); Carmona v. U.S. Bureau of

Prisons, 243 F.3d 629, 632 (2d Cir. 2001). Only then can the Court consider the

other factors appropriate to the determination of whether counsel should be

appointed: “the [petitioner’s] ability to investigate the crucial facts, . . . , the

[petitioner’s] ability to present the case, the complexity of the legal issues and any

special reason in that case why appointment of counsel would be more likely to lead

to a just determination.” Johnston, 606 F.3d at 42 (citing Hodge v. Police Officers,

802 F.2d 58, 60-61 (2d Cir. 1986)).

       At this point in the proceedings, the Court denies Plaintiff’s application for

appointment of counsel without prejudice to renewal because the Court cannot

conclude based on the current record that Plaintiff’s claims are substantial or that

he is likely to succeed on the merits. Indeed, these cases are still in their infancy as

there has been no motion practice or any discovery to date. Accordingly, Plaintiff

should work with the Pro Se Office of the Court for any additional help that he

needs, and should also continue to seek to obtain private counsel. The Pro Se Office

may be contacted at: 212-805-0175.




                                             2
       Case 1:19-cv-09986-RA-JLC Document 27 Filed 08/12/20 Page 3 of 3




      Additionally, the Court wishes to inform Plaintiff of a useful independent

resource that provides legal advice and assistance to parties in civil cases who do

not have lawyers. The Clinic is run by a private organization called the New York

Legal Assistance Group; it is not part of, or run by, the Court (and, among other

things, therefore cannot accept filings on behalf of the Court, which must still be

made by any unrepresented party through the Pro Se Intake Unit). Due to the

COVID-19 pandemic, the Clinic has temporarily suspended all in-person meetings,

but will continue to provide limited scope assistance by appointment over the

phone. Plaintiff is encouraged to call 212-659-6190 to schedule an appointment.

      Finally, Plaintiff is directed to stop emailing Chambers with his submissions;

instead, he should file them directly on the Court’s electronic case filing system

(ECF). If he needs assistance in doing so, he should seek help from the resources

discussed above and the Court website.

      The Clerk is respectfully directed to close docket entry numbers 23 and 26,

and mark them as denied without prejudice.

      SO ORDERED.

Dated: August 12, 2020
      New York, New York


A copy of this Order has been
mailed and emailed to:
Lahsen Aboul
846 Bay Ridge Avenue, 1F
Brooklyn, NY 11220
Lahsenaboul22@gmail.com

                                           3
